DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on June 28, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 122560 (appears on the PTO-892).
 	EP teaches a resin composition comprising a crystalline thermoplastic resin, a reinforcing fiber and a flaky filler (see abstract; page 3, lines 5-8).  The resin may be polybutylene terephthalate or various polyamides (see page 3, second full paragraph).  The reinforcing material is preferably glass fiber (page 4).  The flaky filler is glass flakes (1-59 wt%) and may also be talc (page 5, first full paragraph).  The glass flakes have a thickness of from 0.1 to 10 micrometers (see page 5). EP teaches a composition was prepared by mixing polybutylene terephthalate with glass fibers and glass flakes (see page 10, second full paragraph and Table 1).
 	Accordingly, EP teaching all the material limitations of the claims anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US20150353714- appears on PTO-1449) in view of JP 2010275413 (appears on PTO-1449).
 	Takano teaches a thermoplastic resin composition from which a resin molded article having high mechanical strength can be obtained while retaining the plating 
properties of the resin molded article.  A thermoplastic resin composition 
comprising a thermoplastic resin, 1 to 30 parts by weight of a laser direct 
structuring additive and 10 to 200 parts by weight of a glass fiber per 100 
parts by weight of the thermoplastic resin (see abstract).
 	In Takano, polyamide resins and thermoplastic polyester resins are preferably used, more preferably polyamide resins  or combinations thereof (para 0014).  The polyamide may be polycondensates of diamine compounds with dicarboxylic acid 
compounds (para 0015).  The diamine may be m-xylylenediamine, or p-xylylenediamine (see para 0017).  The diacarboxylic acid may be sebacic acid (see para 0018).  The polyester resins include a polybutylene terephthalate resin, or a mixture containing 60% by weight or more (see para 0025). 
 	The resin composition may contain a laser direct structuring additive (LDS).  The LDS additive used in Takano is an oxide containing copper, preferably an oxide containing copper and chromium (a copper-chromium oxide), more preferably an oxide containing only copper and chromium as metal components  or an oxide of tin and antimony (see para 0028-0029).  The thermoplastic resin composition further comprises a glass fiber.  The incorporation of a glass fiber can improve mechanical strength (see para 0033). The thermoplastic resin composition may further comprise a talc.  Takano teaches that the incorporation of talc can improve dimensional stability and product appearance (see para 0050). Various other additives may also be present in the resin composition (see para 0064).  Takano meets the limitations of the claims other than the differences that are set forth below.
 	Takano does not specifically teach the use of glass flakes.  However, JP teaches this limitation.  JP teaches a glass-reinforced resin composition comprising 1-60 wt% of glass flakes having an average thickness of 0.2-0.7 micrometers and glass fiber (see abstract; claim 5; para 0048 and 0051).  The ratio of glass flakes/glass fiber is 10/90-100/0.
 	It would have been obvious to one of ordinary skill in the art to include glass flakes in the thermoplastic resin because Takano desires molded articles with high mechanical strength and JP teaches that glass flakes combined with glass fibers provide excellent mechanical strength, as desired by Takano.
 	Takano does not specifically teach that the polyamide has a saturated water absorption of 4.0% by mass or smaller.  However, it would be reasonable to expect that Takano meets this limitation because he teaches the same polyamides as those of the present invention.
Claim(s) 1-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topoulos (US 20080119603)(appears on the PTO 1449) in view of JP .
 	Topoulos teaches a housing comprising a polyamide composition comprising 25-67 wt% of at least one polyamide; 30-65 wt% of one or more reinforcing agents comprising glass fibers and glass flakes in a fiber/flakes ratio of 1:6 to about 6:1 (see para 0007-0009).
 	Suitable polyamides can be condensation products of one or more dicarboxylic acids and one or more diamines (see para 0013).  Preferred dicarboxylic acids have 10 or more carbon atoms, including  sebacic acid (see para 0014). Suitable diamines include m-xylylenediamine and p-xylylenediamine (see para 0015).   Topoulos meets the limitations of the claims other than the differences that are set forth below.
 	Topoulos does not specifically teach the thickness of the glass flakes.  However, JP meets this limitation.  JP teaches a glass-reinforced resin composition comprising 1-60 wt% of glass flakes having an average thickness of 0.2-0.7 micrometers and a glass fiber (see abstract; claim 5; para 0048 and 0051).  The ratio of glass flakes/glass fiber is 10/90-100/0.
 	It would have been obvious to one of ordinary skill in the art to include glass flakes in the thermoplastic resin wherein the flakes have the claimed thickness because Topoulos desires molded articles with high mechanical strength (stiffness and toughness) and JP teaches that glass flakes combined with glass fibers provide excellent mechanical strength.
 	Topoulos does not specifically teach that the polyamide has a saturated water absorption of 4.0% by mass or smaller.  However, it would be reasonable to expect that Topoulos meets this limitation because he teaches the same polyamides as those of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16648325/20220730